Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0076142 A1.
Claim 1:  '142 discloses a backscattering generator, comprising (see mainly figs. 1A, 2A, 2B) : 
a low-reflection waveguide structure 120c; 
a slot waveguide structure comprising a first waveguide 120d, a second waveguide 120a and a slot 124c (see figs. 2A-2B) located between the first waveguide and the second waveguide; and 
a variable direction coupler 118 (fig. 1A, [0038]-[0039]) operatively coupled to the low-reflection waveguide structure and the slot waveguide structure (the switching operation is described in conjunction with the description of 114 in [0044]1).  
Claim 4:  The low-reflection waveguide structure, the first waveguide and the second waveguide of the slot waveguide structure and the variable direction coupler comprise a same material ([0038]).  
Claim 8:  The backscattering generator further comprises means for heating the variable direction coupler (in the alternative embodiment described in [0042]).

Allowable Subject Matter
Claims 2-3, 5-7, and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and applicable intervening claims.  The applied '142 reference does not disclose or suggest the additional features required by these claims.  Claims 14-20 are allowed.  It is noted that independent claim 14 generally corresponds to a combination of claims 1, 2, 9, and 11, and independent claim 18 generally corresponds to a combination of independent claim 14 with features from claim 16.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 It appears that reference number 118 in [0044] should have been 108; the rejection relies upon 118 in relation to switch junction 118 in fig. 1A.